Citation Nr: 1700147	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  11-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for a renal disability, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure or as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  His DD Form 214 reflects that he served in Vietnam, for which he was awarded the Combat Infantryman Badge and Bronze Star Medal. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the RO, inter alia, denied service connection for right and left knee disabilities (hereinafter "bilateral knee disability"), benign prostatic hyperplasia , hypertension, coronary artery disease, and a renal disability.  In December 2010, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for the aforementioned disabilities.  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.

In a June 2014 Board decision, the Board noted that in a March 2011 statement, the Veteran indicated that he wished to withdraw from his appeal for service connection for coronary artery disease and thus, the Board did not have jurisdiction over this claim and did not address this issue further.  Additionally, in June 2014, the Board denied the Veteran's service connection claims for a bilateral knee disability and benign prostatic hyperplasia. and remanded the service connection claims for hypertension and renal disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC granted service connection for renal disability (as explained below), but continued to deny the service connection claim for hypertension (as reflected in the January 2015 supplemental SOC (SSOC)).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition of the claim for service connection for a renal disability is set forth below.  The claim for service connection for hypertension is addressed in the remand following the order; this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In a January 2015 rating decision, the AMC granted service connection for diabetic nephropathy, claimed as renal disability.


CONCLUSION OF LAW

As the January 2015 award of service connection for diabetic nephropathy represents a grant of the benefit sought on appeal with respect to the claim for service connection for renal disability, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

With respect to the claim of entitlement to service for a renal disability, as noted in the introduction, above, the Veteran timely perfected an appeal of the December 2010 rating decision in which the RO denied the claim.  Following the Board's remand in June 2014, the AMC granted service connection for diabetic nephropathy, claimed as renal disability.  Such action resolved the claim for service connection.  Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this claim must be dismissed.


ORDER

The appeal as to the claim for service connection for renal disability is dismissed.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for hypertension is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Here, as previously noted, the Veteran has claimed that his hypertension is related to his military service, to include as due to herbicide exposure, and, alternatively, has asserted that his hypertension is related to his service connected PTSD and/or diabetes mellitus. 

In November 2010, the Veteran was afforded a VA diabetes examination, at which time the examiner opined that the Veteran's hypertension is not a complication of his diabetes mellitus, noting that there was no evidence of nephropathy at that time. The November 2010 VA examiner also stated that the Veteran's hypertension was not worsened or increased by his diabetes mellitus.  

In the June 2014 remand, the Board found that the November VA examiner's opinion was incomplete, as the opinion did not address aggravation, and that the examiner failed to provide rationale in support of his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that a medical opinion without rationale does not provide the degree of medical certainty needed to decide a claim (and is inadequate).  Therefore, , the Board remanded the Veteran's service connection claim for hypertension to, among other things, obtain a VA addendum opinion to the November 2010 opinion to determine the etiology of the Veteran's hypertension.  Specifically, the Board requested that the VA examiner opine whether the Veteran's hypertension was related to his military service, to include as due to his presumed herbicide exposure, or, if not, was caused or aggravated by his service-connected diabetes mellitus and/or  PTSD. 

In response, in October 2014,  the VA physician who provided the November 2010 VA opinion provided an addendum opinion in which he concluded that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA physician reasoned that the Veteran's service treatment records showed no evidence of hypertension.  In support of the VA physician's findings, he cited to the Veteran's blood pressure readings during service.  Furthermore, the VA physician indicated that there is no association between hypertension and herbicide exposure.  Additionally, the VA examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The VA examiner reasoned that:

hypertension may occur in diabetes in the presence of diabetic renal disease.  The [V]eteran has been shown to have intermittent microalbuminuria with overall preservation of kidney function.  It is unlikely that the [V]eteran's diabetic renal disease is significant enough to cause or aggravate hypertension.

See VA October 2016 VA addendum opinion. 

Unfortunately, the Board finds that there are deficiencies in the recent opinion provided,  On the matter of direct service connection, the physician did not explain the basis or cite to any specific authority for his conclusion that that there is no association between hypertension and herbicide exposure.  It is noteworthy, however, that although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  

Additionally, although the VA physician provided a rationale as to why the Veteran's hypertension is not caused by his diabetes mellitus, he did not address whether the Veteran's hypertension was aggravated by his diabetes.

Furthermore, the October 2014 VA examiner did not address whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD, as alleged.  Notably, since the October 2014 VA addendum opinion was provided, the Veteran, through his representative, has presented medical literature that generally supports the existence of a relationship between hypertension, diabetes mellitus, and mental stress, which has not been addressed by a VA physician.  See October 2016 Informal Hearing Presentation filed by Veteran's representative.   
 
On this record, the Board finds that the medical opinion evidence of record remains inadequate to resolve the hypertension claim, and that another remand to obtain  further medical opinion addressing all noted theories of entitlement, and based on full consideration of all medical and objective evidence of record, as well as all lay assertions, is needed.   See Stegall, 11 Vet. App. at 271; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination to obtain a medical opinion, one that is adequate for purposes of the determination being made must be provided or obtained).

Prior to accomplishing action consistent with the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since June 2014.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.




2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange to obtain from an appropriate VA physician an opinion addressing the etiology of the diagnosed hypertension based on claims file review (if possible).  If an examination is deemed necessary in the judgment of the VA physician designated to provide the opinion, one should be arranged.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the opinion/examination report must include discussion of the Veteran's medical history and assertions.

If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the VA physician prior to the completion of his or her report), and all clinical findings should reported in detail.

The VA physician should provide an opinion, consistent with sound medical principles, and based on full consideration of the Veteran's medical history, assertions, and supporting evidence provided, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension 

(a) had its onset in or is otherwise medically related to service, to include his presumed exposure to herbicides therein (specifically addressing the National Academy of Sciences Institute of Medicine's conclusion that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension);  or, if not,.

(b) is or has been aggravated (permanently worsened beyond natural progression) by service-connected diabetes mellitus; and/or 

(c) was caused or is or has been aggravated (permanently worsened beyond natural progression) by service-connected PTSD.  



An opinion must be provided with respect to (a), (b), and (c), above, and complete rationale must be provided for each opinion offered. 

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence of record-to include the National Academy of Sciences' conclusion pertaining to the suggestion of a relationship between hypertension and herbicide exposure (referenced above), and literature submitted by the Veteran's representative in October 2016 that tends to support a relationship between hypertension, diabetes mellitus, and mental stress-as well as all lay assertions.

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


